  Case 1:19-cv-02072-RGA Document 2 Filed 10/31/19 Page 1 of 1 PageID #: 15



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

IN RE: WASHINGTON MUTUAL, INC., et al.


                                                      )
Alice Griffin,                                        )
                                                      )
                       Petitioner,                    ) Civil Action No. 19-2072-UNA
          v.                                          )
                                                      ) Bankruptcy Case No. 08-12229 (MFW)
                                                      )
WMI Liquidating Trust,                                )
                                                      )
                       Respondent.                    )

                                             NOTICE

A Motion for Withdrawal (Limited) of Reference to the Bankruptcy Court was docketed in the
U.S. District Court on 10/31/19. Upon assignment of this case, counsel shall submit to the
Clerk’s Office of the U.S. District Court courtesy copies of the Motion to Withdraw and
any related briefing.

When filing papers, please include the case caption, civil action number, and the initials of the
Judge assigned. Any attorneys of record who are not members of the Bar of this Court shall
associate with local counsel in accordance with District of Delaware Local Rule 83.5.


                                              John A. Cerino
                                              Clerk of Court

Date: October 31, 2019
cc:   U.S. Bankruptcy Court
      Counsel
